Citation Nr: 0609979	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-03 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2002, a statement of the case was issued in January 2003, and 
a substantive appeal was received in February 2003.  The 
veteran testified at a personal hearing at the RO in 
September 2004.

The Board notes that the issue of entitlement to service 
connection for hearing loss was initially included in the 
veteran's notice of disagreement and was addressed in the 
statement of the case.  However, in March 2005 the RO granted 
service connection for hearing loss, which is a full grant of 
that issue on appeal.  Therefore, the issue is not before the 
Board in this appeal.


FINDING OF FACT

The veteran's tinnitus is causally related to noise exposure 
during service.


CONCLUSION OF LAW

Tinnitus was incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to service 
connection for tinnitus, no further discussion of VCAA is 
necessary at this point.  Moreover, any defect of notice with 
respect to the rating and effective date elements of service 
connection should be cured by the RO when effectuating the 
award.  Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006).  He will also still be able to initiate an 
appeal if he disagrees with the assigned rating or effective 
date.  The Board therefore believes that there is no 
resulting prejudice to the veteran as a result of any 
perceived lack of notice regarding the disability rating or 
effective date to be assigned and that no useful purpose 
would be served by delaying appellate review. 


Analysis

The issue on appeal involves a claim of service connection 
for tinnitus.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet.App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail).

The veteran, through his representative, has argued that his 
claim of service connection for tinnitus should be granted on 
essentially the same grounds that the RO cited in granting 
service connection for hearing loss in March 2005.  However, 
the Board notes that the record with regard to the veteran's 
service connected hearing loss differs from the record with 
regard to the veteran's tinnitus.  While a private 
audiologist's opinion in letters dated January 2003 and 
December 2004 expressly states that the veteran's hearing 
loss is linked to his service, there is no opinion of record 
specifically suggesting that the veteran's tinnitus was 
likewise linked to his service.  Thus, resolution of the 
tinnitus issue involves a significantly different evidentiary 
record than the service-connected hearing loss and requires a 
distinct analysis to consider service connection.

Service medical records are negative for complaints of 
tinnitus.  There are also no post-service medical reports 
pertaining to tinnitus until the veteran's filing of this 
claim.  At a September 2004 personal hearing before the RO, 
the veteran testified that he has experienced tinnitus since 
his discharge from service, and he claims that his tinnitus 
is due to his service, including World War II combat.  The 
veteran described acoustic trauma from manning loud anti-
aircraft guns at battle stations on an aircraft carrier and 
being exposed to the noise of other anti-aircraft fire in 
addition to the engine noise of aircraft departing and 
landing; the veteran also testified that he did not wear 
hearing protection.  The veteran's testimony regarding his 
inservice and combat noise exposure is consistent with the 
account he provided in his November 2001 letter to VA.

The veteran currently complains of tinnitus and a diagnosis 
is provided by VA examination reports from April 2003 and 
February 2002.  In these reports, only a short recent history 
of tinnitus is noted in providing the current diagnosis.  
However, at the veteran's September 2004 personal hearing, he 
clarified that he recalls having the symptoms of his tinnitus 
dating back to his discharge from service.

In the April 2003 report, the VA examiner evaluated the 
veteran and opined that the veteran's tinnitus was not 
related to service and was more likely related to aging.  The 
examiner's basis for this conclusion was largely that the 
veteran's service medical records were negative for 
complaints of tinnitus and no complaints of tinnitus were 
noted for many years after service.

The Board agrees that service medical records do not document 
any complaints of tinnitus.  However, the record corroborates 
the veteran's account that he served aboard a specific vessel 
in World War II, and that vessel is commonly documented to 
have engaged in battles as described by the veteran.  
Assuming for the sake of argument that the veteran did suffer 
acoustic trauma due during combat as he has testified, then 
by statute VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).

If the veteran did suffer noise exposure during combat, then 
the VA examiner's negative opinion cannot be given any weight 
since it was based on an assumption which, although literally 
true, is made analytically incorrect by the effect of 38 
U.S.C.A. § 1154(b).  Specifically, the examiner based the 
opinion primarily on the lack of documentation of tinnitus in 
service medical records.  However, 38 U.S.C.A. § 1154(b) 
requires that the veteran's assertions (as a combat veteran) 
that his tinnitus began during service be accepted unless 
there is clear and unmistakable evidence to the contrary.  
The only negative evidence regarding the veteran's assertions 
is the lack of documented complaints or findings of tinnitus 
over the years.  The Board notes, however, that the veteran's 
post-service medical examinations of record prior to the time 
of this claim were focused upon evaluating hernia issues and 
his feet.  The Board does not expect that any existing 
tinnitus would be noted in these exams.  Thus, there is no 
evidence that the veteran expressly denied tinnitus over the 
years (which arguably might constitute clear and convincing 
evidence to rebut the presumption).  Instead, the record is 
simply silent as to pertinent post-service complaints or 
findings.  Without more, the Board is unable to conclude that 
the simple lack of documented complaints or findings of 
tinnitus over the years since service constitutes clear and 
unmistakable evidence to rebut the presumption created by 38 
U.S.C.A. § 1154(b).  

Even if the acoustic trauma was not during combat, the Board 
believes that the end result is the same.  The veteran has 
testified that he has suffered tinnitus since noise exposure 
during service, and the RO has effectively conceded noise 
exposure during service as demonstrated by the grant of 
service connection for hearing loss.  The Board has no reason 
to doubt his credibility regarding the onset of tinnitus, and 
even as a layperson the veteran is competent to report 
symptoms he has experienced.  

In sum, the Board finds that service connection for tinnitus 
is warranted. 


ORDER

Entitlement to service connection for tinnitus is warranted.  
The appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


